Citation Nr: 9930654	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-36 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 8, 1989 to September 
15, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran failed to report for a personal hearing scheduled 
in March 1999.  The Board notes that the notice to appear for 
the hearing was returned as undeliverable.  The veteran has 
failed to provide a current address.    


FINDING OF FACT

The veteran's only diagnosed psychiatric disorder, paranoid 
personality disorder, is not a disease or injury for purposes 
of establishing service-connected disability under applicable 
VA legislation.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a personality disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  A disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the Board finds that the veteran's claim of 
entitlement to service connection for a personality disorder 
is not well grounded.  Service medical records reflect that 
during his very short period of service, he was diagnosed as 
having a personality disorder.  Separation from service was 
suggested.  According to VA medical records, the veteran is 
currently diagnosed as having paranoid personality disorder.  
However, VA regulations provides that a personality disorder 
is not a disease or injury within the meaning of applicable 
VA legislation and therefore cannot be a disability for 
purposes of establishing service connection.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303(c), 4.9.  The Board emphasizes that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has upheld the validity 
of 38 C.F.R. § 3.303(d) as it pertains to personality 
disorder.  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Therefore, there is no currently diagnosed disability for 
purposes of establishing service connection.  Epps, 126 F.3d 
at 1468; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).             

The Board acknowledges that VA medical records dated in June 
1998 indicate that psychological tests suggested that the 
veteran could be diagnosed as having paranoid-type 
schizophrenia.  However, subsequent VA medical records show 
no such diagnosis.  Even if the Board accepted this evidence 
as showing a current diagnosis of paranoid-type 
schizophrenia, the claim would still be not well grounded 
because there is no competent medical evidence of a nexus 
between the disorder and the veteran's period of active 
military service.  Epps, 126 F.3d at 1468.   

The veteran asserts that his personality disorder was first 
diagnosed in service and therefore must be service-connected, 
despite VA regulations.  However, the Court as also held that 
a personality disorder is not the type of disease- or injury-
related defect to which the presumption of soundness can 
apply.  Winn, 8 Vet. App. at 516.  In any event, action by 
the Board and VA is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a personality disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton v. West, 12 Vet. App. 477, 486 (1999); 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection, he must submit competent medical evidence showing 
that he currently suffers from some disorder resulting from a 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Entitlement to service connection for a personality disorder 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

